Citation Nr: 1707470	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-19 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from April 1985 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

The claims file shows diagnoses of bipolar affective disorder and unspecified mood disorder during the appeal period.  A claim of service connection for a psychiatric disability encompasses claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim for service connection for bipolar disorder with manic depression encompasses any psychiatric diagnoses during the appeal period and the issue has been recharacterized accordingly.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bipolar affective disorder and unspecified mood disorder were onset in service.






CONCLUSION OF LAW

The Veteran's bipolar affective disorder and unspecified mood disorder were incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that while in basic training, he had a mental breakdown and experienced problems with depression.  He contends that he was treated in service he used alcohol to self-medicate for his symptoms of depression.  At the February 2017 Board hearing, the Veteran testified that his symptoms continued after service and he currently received treatment.  See February 2017 hearing transcript, p. 7, 10.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records show mental health treatment in November 1985 and January 1986.  In a July 2014 statement, the Veteran's mother reported the Veteran had no symptoms of manic-depression prior to service.  She reported that when the Veteran came home from basic training for short leave he was extremely depressed, drank alcohol excessively, and told her that he had a mental breakdown during basic training.  The Veteran's late wife provided a statement in August 2013 attesting the Veteran's symptoms including depression, mood swings, and difficulty getting along with others. 

During the appeal period, private treatment records show diagnoses of bipolar affective disorder and unspecified mood disorder.
The Board finds the Veteran's account of the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bipolar affective disorder and unspecified mood disorder is warranted.

At his February 2017 Board hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis, that would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Service connection for bipolar affective disorder and unspecified mood disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


